Order entered in Supreme Court, Bronx County, on June 19, 1968, denying a motion for resentenee, which motion is deemed to be one for coram nobis relief (see People v. Machado, 17 N Y 2d 440), unanimously modified, on the law, to the extent of denying defendant’s application without prejudice to a renewal thereof if and when defendant is certified as sane. After the sentence, and in March, 1953, defendant was certified insane and was transferred to Dannemora State Hospital where he has been continuously confined to date. The merits of the application have therefore not, been considered, and any question as to the validity of defendant’s contentions must await determination until such time as his sanity is restored. (People v. Booth, 17 N Y 2d 681.) Concur — Steuer, J. P., Capozzoli, McGivera and McNally, JJ.